Citation Nr: 9914838	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law





ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to November 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Winston-Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death.  The Board remanded the issue in May 1998 for further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The cause of the veteran's death was not related to a 
service-connected disability.


CONCLUSION OF LAW

The veteran's service-connected disabilities were not the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The certificate of the State of North Carolina, Cleveland 
County, Office of Register of Deeds, reports the veteran died 
at Cleveland Memorial Hospital on January 29, 1995, due to, 
or as a consequence of, cardiopulmonary collapse.  The 
veteran's age at death was reported to be 71 years.

Service medical records are negative for complaints or 
findings of a disorder of the heart or lungs.

At the time of his death, the veteran was service-connected 
for:  (1) residuals of gunshot wound to the left arm with 
paralysis of the median and radial nerve, evaluated as 10 
percent disabling from September 1946 and 50 percent 
disabling from January 1984; (2) residuals of gunshot wound 
of the right foot with fracture of the first cuneiform bone 
with neuralgia, evaluated as 20 percent disabling from 
September 1946 and 30 percent from January 1984; and (3) 
residuals of gunshot wound of the right buttock, evaluated as 
noncompensable from September 1946.  His combined service-
connected disability rating was 70 percent.  These ratings 
were last confirmed by a rating decision in September 1993.  
The September 1993 rating decision also confirmed denial of a 
total rating based upon individual unemployability due to 
service-connected disability.

The appellant filed her original Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Including Death 
Compensation If Applicable) in March 1995.  A rating decision 
dated in March 1995, mailed to the appellant in April 1995, 
denied the claim.  In March 1996, she reopened her claim.  
She contended that the veteran had suffered with constant 
pain throughout his life as a direct result of his service-
connected gunshot wounds, and that, even though he did not 
die due to the pain, the residuals of his wounds complicated 
his medical condition and materially hastened his death.

Received in April 1996 were various records of treatment of 
the veteran.  Records of the VA Medical Center (VAMC) in 
Asheville, NC, from March 1984 through January 1995, reflect 
treatment for various disorders, including the service-
connected disorders, and also including chronic obstructive 
pulmonary disease.  Records of the Bellwood Clinic, from May 
1994 to December 1994, reflect treatment mainly for 
arthritis.  Records of the Cleveland Memorial Hospital, dated 
January 29, 1995, the date of death, were also received.  
They reflect a diagnosis of "DOA" (dead on arrival).

Also received in April 1996 was a statement of Michael R. 
Alter, M.D., who stated that he was the attending physician 
at the Cleveland Memorial Hospital on January 29, 1995, when 
the veteran was brought in by EMS.  He stated that, since EMS 
had tried to revive the veteran for 30 minutes and there were 
no vital signs, he had pronounced death.  He further stated 
that he had never seen the veteran before, had never attended 
him, and that, since the veteran did not have a pulse and was 
not breathing, the only thing he could list on the death 
certificate was cardiopulmonary collapse.  

A report of private physician, Michael F. Patton, M.D., 
Chairman of the Department of Pathology and Laboratory 
Medicine at Spartanburg Regional Medical Center, dated in 
March 1997 and submitted by the appellant with her 
substantive appeal in April 1997, indicates that the 
physician had reviewed several charts relating to the 
veteran's admissions to the VAMC in Asheville, and had 
discussed the matter with the veteran's son-in-law.  The 
physician noted that the veteran had suffered shrapnel wounds 
to the right lower extremity in service and stated that they 
had resulted in diminished motion and activity.  He also 
noted that the veteran was hospitalized in 1993 for deep vein 
thrombosis of the left lower extremity.  With regard to the 
veteran's death in January 1995, he reported that he had been 
told the veteran collapsed suddenly while sitting on his bed, 
following a day or so of complaining of pain in the right 
lower extremity, and that resuscitative attempts were not 
successful.  He noted that an autopsy was not performed.  Dr. 
Patton reported that, in the absence of an autopsy, the cause 
of death was speculative.  He reported that it was his 
opinion that it was likely that the cause of death was a 
thrombotic pulmonary embolus, quite likely due to a deep vein 
thrombosis related to inactivity or reduced activity 
secondary to the wounds received in service.  

The appellant and her son-in-law testified at a personal 
hearing before a hearing officer at the RO in May 1997.  The 
appellant stated that, during the week prior to his death, 
the veteran was very inactive and complained of pain in his 
right leg.  He said to her the day he died that he did not 
know how much longer he could stand it.  The appellant's son-
in-law testified to the change in the veteran's behavior 
during the week prior to his death.  He stated that the 
veteran was usually a very active person.  He stated that his 
wife had picked up the veteran, from VAMC Asheville, about a 
week before, following cataract surgery, and had noticed that 
his feet were swollen, particularly the right foot.  He also 
stated that the veteran had been on medication for high blood 
pressure for several years prior to his death.

The appellant and her son-in-law further testified regarding 
an incident, around Easter of 1992 or 1993, in which the 
veteran had been driving home from the VAMC in Asheville, and 
ended up parked somewhere he was not supposed to be, in the 
median of the road, sort of unconscious.  He had then been 
hospitalized for four days at McDowell County Hospital and 
then transferred to a VA hospital.  The appellant's son-in-
law stated that, because the veteran's death was unexpected, 
the family did not even think about having an autopsy 
performed.  When they later found out that they needed "some 
results" they tried to find the best pathologist they could 
to review the matter.

Also of record is a letter of the appellant, written to a 
Member of Congress in August 1997, in which she reiterated 
the contentions advanced at the hearing.  That letter was 
subsequently referred to the Board by the Congressman.

Pursuant to the Board's May 1998 remand, the RO wrote a 
letter to the appellant in May 1998, asking her to provide 
any additional evidence which she might wish to have in the 
record pertaining to the cause of the veteran's death.  In a 
reply of July 1998, transmitted to the RO by her 
representative, the appellant stated she had no additional 
medical evidence to submit.

Also pursuant to the Board's May 1998 remand, the claims file 
was reviewed by a qualified physician and an opinion as to 
the cause of the veteran's death was provided.  In his August 
1998 report, John Mueller, M.D., initially noted that he had 
reviewed the claims file, and he noted the veteran's service-
connected disabilities.  He noted that it appeared from the 
file that the veteran suffered a cardiopulmonary arrest some 
time prior to his arrival at the hospital at 12:25 am on 
January 29, 1995.  He reported that the information in the 
record indicated that the veteran was not feeling well during 
that day but there was no other information about his status 
shortly before the time he was brought to the hospital.  He 
was not breathing and had no pulse on arrival.  He had been 
treated unsuccessfully by EMS personnel for approximately 30 
minutes prior to arrival.  He was pronounced "DOA" and no 
autopsy was performed.

Dr. Mueller further reported that Dr. Patton's statement 
about the cause of death (i.e., that death was caused by a 
thrombotic pulmonary embolus, quite likely due to a deep vein 
thrombosis related to inactivity or reduced activity 
secondary to the wounds received in service) was purely 
speculative, as Dr. Patton himself acknowledged.  Dr. Mueller 
stated that, without autopsy proof, any comment about the 
cause of death, even if there was a great deal of information 
about the situation shortly before death, would be 
speculative.  In an October 1998 statement, Dr. Mueller 
stated that it was most unlikely that the cause of death was 
the veteran's service-connected disabilities.

II.  Analysis

As stated in the May 1998 remand, the Board, giving the 
benefit of the doubt to the appellant, has found the 
statement of Dr. Patton to be sufficient to well ground the 
appellant's claim that service-connected disability caused 
the veteran's death.  However, the establishment of a 
plausible claim does not dispose of the issues in this case.  
The Board must now review the claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet.App. 518 (1996), citing Gilbert, 
at 54.

Service connection for the cause of a veteran's death may be 
granted where the evidence establishes that service-connected 
disability was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  A service-connected 
disability may be considered the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  Id.  A contributory 
cause is one that is causally connected to the death and must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.  If a service-connected 
disability affects a vital organ, consideration must be given 
to whether it affected the veteran's health such that he was 
rendered materially less capable of resisting the effects of 
the fatal process.  If so, the service-connected disability 
is deemed to have been a contributory cause.  Additionally, 
even when death is anticipated due to the overwhelming nature 
of a certain fatal disease process, consideration must be 
given to whether any coexisting service-connected process was 
of sufficient "severity as to have a material influence in 
accelerating death."  Id.  If so, a grant of service 
connection is warranted.

We note that the appellant has not claimed, nor has she 
alluded to any existing medical evidence which would tend to 
establish, that the cardiopulmonary disorder which caused 
death originated in service.  As discussed above, however, 
she has submitted a medical report in support of her 
contention that service-connected disabilities later 
contributed substantially to the veteran's death.  However, 
while Dr. Patton stated the opinion that it is likely the 
cause of death was a thrombotic pulmonary embolus, quite 
likely due to a deep vein thrombosis, related to inactivity 
or reduced activity secondary to the wounds received in 
service, he also reported that, in the absence of an autopsy, 
the cause of death was speculative.  In addition, although 
the physician stated that he had reviewed records from VAMC 
Asheville, he made no mention of the veteran's other, non-
service-connected disabilities (including severe chronic 
obstructive pulmonary disease) and their involvement, if any, 
in the cause of death.

Dr. Mueller, in his report, confirmed the speculative nature 
of Dr. Patton's opinion.  Dr. Mueller reported he had 
reviewed the entire claims file and he stated that, without 
autopsy proof, any comment about the cause of the veteran's 
death, even if there was a great deal of information about 
the situation shortly before his death, would be speculative.  
He further reported the opinion that it was most unlikely 
that the cause of death was the veteran's service-connected 
disabilities.

Therefore, although we are very sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the opinion of Dr. Patton, the only medical 
evidence in favor of the claim, is no more than a speculative 
possibility, unsupported by the remainder of the medical 
record, as discussed in detail above.  See Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992); Warren v. Brown, 6 
Vet.App. 4 (1993) (physicians' statements that there "could 
have been," or that there "may or may not be," a causal 
relationship are insufficient to support a claim for service 
connection).  As the Court has stated in a similar context, 
Dr. Patton "provided no clinical data or other rationale to 
support his opinion . . . .  [His] opinion sits by itself, 
unsupported and unexplained."  Bloom v. West, 12 
Vet.App. 185, 187 (1999).

In addition, although we realize that the appellant is 
sincere in her belief that there was a relationship between 
the service-connected disabilities and the cause of the 
veteran's death, she, like the Board, lacks professional 
medical expertise and thus is not competent to establish such 
a scientific relationship.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998); Routen v. Brown, 10 
Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the establishment of 
service connection for the cause of the veteran's death.  We 
note that, despite his opinion relating the veteran's death 
to service-connected disabilities, even Dr. Patton, himself, 
acknowledged that his opinion as to the cause of death in 
this case was speculative. We also find that the evidence is 
not in equipoise and, thus, the reasonable doubt doctrine is 
not applicable.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 

